The decision of this court handed down on October 5, 1931,  is hereby amended to read as follows: Motion to resettle order of this court dated May 22, 1931, granted and said order resettled by striking out of the decretal part thereof and the conclusion of law numbered “ 2 ” the following: “ so far as it purports to set out a cause of action for damages against the defendant Joseph Ohl; ” and by adding to conclusion of law numbered “ 2 ” the words “ with costs; ” and so as to provide that findings of fact numbered “ sixth ” and “ ninth ” and conclusion of law numbered “ first,” found by the trial court, be reversed and disallowed, and so as to make the following additional conclusion of law: 3. That the plaintiff was entitled to the temporary injunction order signed by Hon. Burt J. Humphrey on the 22d day of January, 1929, as against the defendant J. Ohl, Inc. Present — Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ.